Title: From James Madison to Mackay & Campbell, 18 December 1821
From: Madison, James
To: Mackay & Campbell


                
                    Gentlemen
                    Decr 18 1821
                
                The bills on M. & L. lately sent you expressed the balance due to me as stated in the Acct. Sales. The Acct current just come to hand, contains a few items of which I was not aware, reducing the balance from £28.3.5. to £21.15.2. Should the Bills not be out of your reach be so good as to let me replace them with a correct set. Should the oppy. be past, I must ask the favor of you to adjust the difference in your Acct. with Messrs. M. & L. and retain as much of the proceeds of the Bills as will reimburse you.
            